IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                       NO. WR-90,322-01


                   EX PARTE CHAD MICHAEL BOUTWELL, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 15-116A IN THE 130TH DISTRICT COURT
                          FROM MATAGORDA COUNTY


        Per curiam. SLAUGHTER, J., filed a concurring and dissenting opinion in which KELLER,
P.J., and RICHARDSON , J., joined. YEARY , J., dissented.

                                          OPINION

       Applicant was convicted of continuous sexual abuse of a child and sentenced to ninety-nine

years’ imprisonment. The Thirteenth Court of Appeals affirmed his conviction. Boutwell v. State,

No. 13-16-00135-CR (Tex. App. —Corpus Christi-Edinburg July 6, 2017). Applicant filed this

application for a writ of habeas corpus in the county of conviction, and the district clerk forwarded

it to this Court. See TEX . CODE CRIM . PROC. art. 11.07.

       Applicant contends among others that trial counsel was ineffective because counsel failed

to properly investigate, prepare and present expert testimony. Applicant also claims trial counsel

failed to investigate and present mitigating evidence during the punishment phase of trial. Based on
                                                                                                  2

the record, the trial court has determined that trial counsel’s performance was deficient and that

Applicant was prejudiced.

       Relief is granted. Strickland v. Washington, 466 U.S. 668 (1984). The judgment in cause

number 15-116 in the 130th District Court of Matagorda County is set aside, and Applicant is

remanded to the custody of the Sheriff of Matagorda County to answer the charges as set out in the

indictment. The trial court shall issue any necessary bench warrant within ten days from the date of

this Court’s mandate.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered:     December 8, 2021
Do not publish